Citation Nr: 1107087	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a T-12 fracture, based upon post-surgical 
hospitalization at a Department of Veterans Affairs (VA) Medical 
Center from January 2003 to February 2003.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1971 to 
April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2008, the Board remanded the above listed issues for 
additional evidentiary development.  They have since been 
returned to the Board for further appellate action.  

In addition to remanding the claims listed above, in February 
2008, the Board also denied a claim seeking compensation under 38 
U.S.C.A. § 1151 for residuals of a T-12 fracture based on fee-
basis surgery performed at the Medical University of South 
Carolina.  The Board's decision with respect to that claim is 
final.  See 38 C.F.R. § 20.1100 (2010).  


FINDINGS OF FACT

1.  Residuals of a T-12 fracture were not caused by VA hospital 
care, medical or surgical treatment, or examination, and the 
proximate cause is not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not recently foreseeable.  

2.  The Veteran has multiple service-connected disabilities, with 
none rated at 40 percent; the combined rating is less than 70 
percent.

3.  The Veteran is not unemployable due solely to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for VA compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a T-12 fracture are not met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2010).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre rating letters sent in August, September, and October 
2004, the RO notified the Veteran of the evidence needed to 
substantiate his claims.  These letters also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of Dingess notice, including the 
disability-rating and effective-date elements of his claims, in a 
February 2008 letter.  Contrary to VCAA requirements, some of the 
VCAA-compliant notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in an August 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as medical records from the Social Security 
Administration (SSA).  It is unclear why, but, subsequent to the 
Board's remand, VA's Remand and Rating Development Team (RRDT) 
made another request for SSA records in March 2009.  This action 
was not requested in the Board's remand.  SSA responded that the 
records were not available, and the RRDT certified in April 2009 
that the SSA records were unavailable.  The Board simply notes 
that those records were already in the claims file as of October 
2004.  There is no reason to believe that any records were 
omitted.  

In addition, the Veteran was afforded VA examinations in October 
2008 and June 2010.  The June 2010 examination was adequate 
because it was performed by a medical professional based on a 
review of claims file, solicitation of history and symptomatology 
from the Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  

As noted above, this appeal involves a remand by the Board for 
additional evidentiary development.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  While such substantial compliance is required, 
strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this case, the RO substantially complied with the Board's 
remand instructions by scheduling the Veteran for a VA 
examination to determine the nature, extent and etiology of all 
disabilities of the thoracic spine.  The examiner expressed an 
opinion as to whether there was additional disability as the 
result of VA post-surgical hospitalization in January and 
February 2003, and as to whether the proximate cause of any 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the surgery; or whether such 
disability was due to an event not reasonably foreseeable.  The 
Veteran was also provided an opportunity, by the Board's remand, 
and by letters sent in July 2009 and March 2009, to document his 
conversation with Dr. C, a VA examiner, to the effect that 
immediate second surgery was needed.  He did not provide such 
documentation.  The Board therefore concludes that its remand 
instructions were substantially completed. 

II.  Analysis

1151 Claim

The law provides that compensation may be paid for a qualifying 
additional disability not the result of the Veteran's willful 
misconduct, caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran when the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability due to hospital care, medical or 
surgical treatment, or examination, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361.  The additional disability 
or death must not have been due to the Veteran's failure to 
follow medical instructions. 38 C.F.R. § 3.361(c)(3). 

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to the Veteran's condition after 
such treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability, and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider or 
that (ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination.

The record establishes that the Veteran fell from a ladder in 
December 2001 and was evaluated at a VA facility.  A compression 
fracture at T-12 was assessed and was treated conservatively.  
The Veteran noted worsening back pain, and was eventually 
scheduled for surgery at the Medical University of South Carolina 
on a fee basis.  He asserts that he has additional disability 
because the surgery failed.  The Veteran attributes the surgical 
failure to his treatment by VA.

The Board notes initially that the actual spinal surgery was 
performed at a private facility, and that matter has been 
previously adjudicated by the Board.  See the Board's February 
2008 decision.  The Board's decision here is limited solely to 
post-surgical hospitalization at the VA Medical Center in 
Charleston, South Carolina, from January 3, 2003 to February 
2003.  

The record has been reviewed and the Veteran examined by several 
physicians in an attempt to obtain an opinion regarding whether 
there are current residuals of the Veteran's treatment at a VA 
facility.  In November 2009, a VA physician reviewed the claims 
file, including CT scans and x-rays.  The reviewer was unable to 
find any additional disabilities due to carelessness, neglect, 
lack of proper skill, error judgment or similar instance of fault 
on part of the VA in furnishing the post operative treatment 
after February 2003.  

In March 2010, a VA orthopedist reported that he could find no 
medical evidence to confirm or suggest that any additional 
disability resulted from carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the part 
of the VA in furnishing the postoperative surgical care during 
the admission to the VA hospital in February 2003.

In June 2010, the Veteran was again examined, and the claims file 
was reviewed.  The examiner found that thoracolumbar spine 
appeared to be grossly normal.  There was no evidence of 
deformity.  There was no evidence of lordosis, kyphosis, or 
scoliosis.  There was no objective evidence of pain.  There was 
no ankylosis.  There was no evidence of tenderness, spasm 
weakness, atrophy, or guarding.  There were no postural 
abnormalities.  Neurological examination was essentially 
negative.  There was no evidence of sensory or motor deficit.  
Reflexes were 2+ throughout bilaterally.  

On examination of the muscles, there was no evidence of muscle 
atrophy.  Muscle tone and strength appeared to be normal.  Muscle 
strength was 5 out of 5.  There was no evidence of functional 
loss of any joint; however, there was some pain and fatigue in 
the lower back area.  There was no evidence of loss of endurance 
on repetitive movements.  There was no evidence of intervertebral 
disc syndrome.  The examiner concluded that there was no 
additional disability appreciated in this case.  According the 
examiner, the Veteran underwent a surgery of a fracture at T12.  
Healing of spinal fractures can be prolonged and can result in 
residual pain.  In spite of the reported pain, there was no 
decrease range of motion of the spine, or neurological signs or 
symptoms or significant functional impairment.  There was no 
evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or similar fault on the part of the VA.  

The Board notes that the November 2009 opinion states that the 
failure of hardware is not reasonably foreseeable, however, there 
was no indication or assertion on the part of the examiner that 
this failure was associated with VA treatment.  As already 
discussed, the surgery itself was performed at a private 
facility, and that matter is not before the Board.  

In the VA Form 9, as well as December 2009, March 2010, and 
September 2010 statements, the Veteran reported that he had been 
injured in falls while in the care of VA, and that this caused 
the hardware failure.  In September 2010, the Veteran reported 
his account that, in February 2003, he fell on his back while 
being taken to the men's room.  According to the Veteran, a nurse 
or driver grabbed him around the upper torso and lifted him to a 
wheelchair.  According to the Veteran, it was at this time, if 
not the fall, that the hardware was broken, as he felt a pop in 
his back when the nurse or driver grabbed him and squeezed to 
pick up the Veteran.  The Veteran stated that he believes that 
the hardware was broken during the February 3-12, 2003, period in 
time and could not have happened at any other time; as Veteran 
claims he did not have any other serious falls.  

Lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  Thus, the Veteran is competent to report any 
sensations he experienced in his back as a result of these 
events.  

A review of the hospital treatment records reveals that the 
Veteran did report a "fall to the floor" on February 4, 2003, 
during the night, after his knees gave away while the Veteran was 
attempting to use the bathroom.  There is no report of any injury 
resulting from the February 4, 2003 fall.  Most significant, a 
March 2003 x-ray of the thoracic spine was unremarkable, and a CT 
of the thoracolumbar spine taken in July 2003 affirmatively finds 
no evidence of bone graft or hardware failure at that time.  The 
Veteran has asserted that the CT did show a hardware failure, and 
that this was kept from him to avoid liability.  The Board finds 
no reason to question the clear findings in the CT scan report.  
The Veteran's assertion that the true findings were kept from him 
does not explain the explicit finding in the report.  Moreover, 
the fact that the Veteran did not report his account of injury at 
the time, or until after the claim was initially denied, leaves 
the Board to conclude that his statements regarding the alleged 
injury are not credible.  

The Board also notes that, in Loving v. Nicholson, 19 Vet. App. 
96 (2005), the CAVC addressed whether an injury sustained at a VA 
hospital from something other than medical treatment could be 
compensable under 38 U.S.C.A. § 1151.  There, the Veteran 
suffered an injury during the course of a VA examination when a 
medical ceiling grate or panel fell on him.  Id. at 98.  The CAVC 
held that additional disability from this incident was not 
additional disability "caused by VA hospital care, medical or 
surgical treatment, or examination," and was therefore not 
compensable under 38 U.S.C.A. § 1151, because the injury was 
coincidental to the examination and was not caused by it.  Id. at 
100.  Rather, in order for additional disability to be 
compensable under 38 U.S.C.A. § 1151, the additional disability 
must have been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, or 
examination" furnished by VA.  Id. at 101.  

In support of its holding, the CAVC cited Sweitzer v. Brown, 5 
Vet. App. 503 (1993), in which the CAVC had affirmed a Board 
decision that denied 38 U.S.C.A. § 1151 benefits for a veteran 
who had claimed that, while he was waiting for a VA examination, 
an unidentified patient in a motorized wheelchair struck him in 
the lower torso, and knocked him to the ground.  Id. at 100 
(citing Sweitzer, 5 Vet. App. at 504).  The Court in Sweitzer 
held that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for an 
examination.  Id. (citing Sweitzer, 5 Vet. App. at 505).

The facts in this case are similar to those in Loving and 
Sweitzer.  Here, with regard to the reported fall, the evidence 
shows only that this incident occurred at a VA facility.  Such an 
injury does not provide a basis for recovery under 38 U.S.C.A. 
§ 1151 because it was at most coincident to the Veteran's 
treatment at a VAMC and not part of the natural sequence of cause 
and effect flowing directly from the actual provision of VA care.  
The evidence, including the Veteran's statements, establishes 
that the Veteran was not in the course of being provided hospital 
care, medical or surgical treatment, or examination by a VA 
employee or at a VA facility at the time the accident occurred.  

Thus, the evidence demonstrates no additional injury as a result 
of VA treatment To the extent that the Veteran is competent to 
testify to the existence of additional injury, the specific 
clinical evidence and opinions from trained physicians outweigh 
his statements.

In sum, no additional disability was caused by VA hospital care 
or medical or surgical treatment.  Therefore, VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 are not warranted, even 
assuming the existence of any claimed residuals.



TDIU Claim

Total disability ratings based upon individual unemployability 
may be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

The Veteran's service-connected disabilities consist of a hearing 
loss disability, which is noncompensable, and tinnitus, which is 
rated as 10 percent disabling.  Consequently, the Veteran does 
not meet the minimum percentage requirements under 38 C.F.R. 
§ 4.16(a) for any period since his claim for increase was filed.  

However, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, 
consideration of whether the Veteran is, in fact, unemployable, 
is still necessary.

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a TDIU referral are not met for 
any period.  Particularly significant to the Board's finding is 
the fact that no clinician has opined that the Veteran is 
unemployable as a result of his hearing loss disability and/or 
tinnitus, and the Veteran himself has not asserted that these 
disabilities are the cause of unemployability.  His assertions 
relate entirely to this contention that his back disability is 
compensable as if service-connected, and that this is the cause 
of his unemployability.  As discussed above, this not the case.

In sum, while the Veteran's service-connected hearing loss and 
tinnitus are presumed to interfere to some extent with his 
ability to seek and maintain employment, any schedular rating 
implies some degree of interference with employment.  The 
evidence in this case demonstrates that the Veteran's service-
connected disabilities do not render him unable to secure and 
follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

VA compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a 
T-12 fracture is denied.  

A total disability rating based on individual unemployability due 
to service connected disabilities is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


